Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 30, 2019

                                     No. 04-19-00572-CV

    IN THE INTEREST OF J.G.C., JR., C.A.C., H.C., Z.C., AND J.A.C., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 16-03-55745-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellants’ briefs were originally due to be filed on October 28, 2019. On October
28, 2019, the appellants filed a motion requesting an extension of time to file their briefs.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and the appellants’ briefs must be filed no later than
November 7, 2019. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk